tax_exempt_and_government_entities_division number release date uil a b b department of the treasury internal_revenue_service te_ge eo examination fulton street room brooklyn ny date date c taxpayer_identification_number d person to contact e identification_number f contact telephone number g last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia h legend a name of the organization b address of the organization c date of this letter d taxpayer_identification_number e name of reviewer f identification_number of the reviewer g contact telephone number h last date for filing in the courts effective date of revocation j address of taxpayer_advocate k telephone number of taxpayer_advocate this is a final adverse determination that you do not qualify for exemption from income_tax under sec_501 of the internal_revenue_code as an organization described in code sec_501 this determination is effective beginning on i dear our adverse determination was made for the following reason s you have failed to established that you are organized and operated exclusively for exempt purposes as required by sec_501 of the internal_revenue_code you have not filed annual returns stating specifically the items of your gross_income receipts and disbursements nor have you responded to requests for this information you have not established that you are observing the conditions required for continuation of exempt status contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning i processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call too-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service j j j j telephone number k we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations enclosure form 886-a attachment to revocation letter publication form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service a b-b attachment to revocation letter legend name of the organization a b - b year period ended c d e f date delinquent form_990 filed year year2 year you filed delinquent forms for the years d and e with no on c financial information you have not filed a form_990 for the f year since information returns you filed regarding your employees indicate you paid wages in the amounts of in the years d sufficient to require you to file forms provide information we are unable to determine if you had gross_receipts in excess of the gross wage income paid for the years d f e and f respectively your gross_receipts appear to be because of your failure to e and and dollar_figure dollar_figure your articles of incorporation contain no information concerning the exempt functions your organization intended to perform and your purpose cannot be determined by your subsequent conduct since you have failed to file complete forms and you have failed to provide material information to the service you have not established that your organization operates primarily for a public interest as required for a sec_501 organization because of your failure to respond to our requests for information we are unable to determine whether you have operated primarily for exempt purposes during the years d any subsequent years f and e d based on the above your organization’s sec_501 exempt status is revoked effective january your exempt status is being revoked because you have failed to demonstrate that you are operating exclusively for a recognized exempt_purpose under sec_501 your exempt status is also being revoked because you have failed to meet the requirements of sec_6033 and the regulations thereunder that all sec_501 organizations additional information as may be required by the internal_revenue_service for the purpose of determining its exempt status organization has not established that it requirements your organization has not established that it the conditions required for the continuation of its exempt status rev file forms and furnish such is exempt from the filing c b is observing your rul see form 886-arev department of the treasury - internal_revenue_service page -1-
